Citation Nr: 1625455	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  11-21 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Snyder, Counsel




INTRODUCTION

The Veteran had active service from March 1964 to March 1966.

This matter came before the Board of Veterans' Appeals (Board) from an April 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The record before the Board consists of the Veteran's paper claims files and electronic records in Virtual VA and the Veterans Benefits Management System. 


FINDINGS OF FACT

1.  The Veteran does not have chronic bronchitis.

2.  COPD was not present in service, is not otherwise related to service, and is not secondary to the service-connected tuberculosis.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bronchitis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  

2.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in January 2010, prior to the initial adjudication of the claims.

The record also reflects that service records, VA treatment and examination records, and post-service medical evidence identified by the Veteran have been obtained.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate a claim decided herein; the Board is also unaware of any such evidence.  The Veteran was afforded an appropriate VA examination in March 2010.  Probative determinations as to whether the COPD is related to service or is secondary to the service-connected tuberculosis and whether the Veteran currently has chronic bronchitis have been obtained.

Accordingly, the Board will address the merits of the appellant's appeal.

II. Legal Criteria

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury. 38 C.F.R. § 3.310(b) 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).   

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App.

III. Factual Background and Analysis

A  COPD 

The service treatment records reveal no findings or histories of COPD, and the February 1966 separation examination reveals normal clinical findings for the lungs and chest and negative chest X-ray imaging.  

A December 2003 private treatment record reveals a diagnosis of COPD exacerbation.  It is the first diagnosis of record, though the record reports that the Veteran had a history of COPD.  Subsequent private treatment records reveal "past medical history" of "COPD/tobacco abuse."  See, e.g., May 2005, June 2006, and June 2007 M.J.A. treatment records.   

An October 2009 VA treatment record reveals the Veteran's history of COPD that was diagnosed at least 10 years earlier.  The record further notes a history that COPD: "Onset in 1968.  Was in contact with TB.  Treated for year.  Smoking at the time."  

A March 2010 VA examination record reports that the Veteran had at least a 43-pack year smoking history.  After examination and review of the record, the examiner determined the COPD was most likely related to the Veteran's smoking history.  The examiner further found the COPD was not caused or aggravated by the Veteran's history of inactive tuberculosis infection.  The examiner explained that the inactive tuberculosis infection had remained essentially stable since 1972 with essentially negative serial chest X-ray studies and noted that the COPD seemed to have developed over the previous 10 years or so.  

Service connection is not warranted for COPD.  Initially, the Board finds the evidence shows that the COPD was not present during service.  The service medical records contain no findings or histories suggestive of COPD; clinical evaluation of the lungs was normal at separation; and the initial diagnosis of record dates in 2003.  Additionally, the Veteran has not reported diagnosis of COPD, or symptoms later attributed to COPD, during and since service.  In this regard, the Board notes that the earliest reported date of onset is 1968, which postdates service.   

Furthermore, the evidence shows that the COPD is unrelated to service or the service-connected tuberculosis.  There is no medical opinion of record linking the COPD to service or the tuberculosis, and the 2010 VA examiner provided a probative opinion that the COPD was due to the Veteran's tobacco history.  For claims filed after June 9, 1998, such as the Veteran's claim, compensation is not payable for disability resulting from the use of tobacco products.  38 U.S.C.A. § 1103 (West 2014); 38 C.F.R. § 3.300. 

Although the appellant might believe that his COPD is related to his tuberculosis, the record does not suggest the appellant, who is a layperson, is competent to determine the cause of his COPD.  In any event, the Veteran's lay opinion is less probative than the medical opinion against the claim.  Accordingly, the claim must be denied.  In reaching this decision, the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.

B. Bronchitis

Service connection is not warranted for bronchitis because the record does not show that it has been present during the period of the claim.  Although the record indicates that the Veteran had acute bronchitis in January 1965, the Veteran has not been diagnosed with bronchitis at any time during the pendency of the claim, and bronchitis is not considered a "chronic" condition.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, the Board notes that the March 2010 VA examiner determined the Veteran did not have bronchitis and had not had a "problem" with bronchitis.  

Although the appellant might believe that he has chronic bronchitis, the record does not suggest the appellant, who is a layperson, is competent to make such a diagnosis.  The Veteran is competent to report his symptoms.  He has not reported any specific symptoms that he attributes to the reported bronchitis, however, and has not otherwise provided an explanation for his determination that he has chronic bronchitis.  

Accordingly, service connection is not warranted.  In arriving at the decision to deny the claim, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.


ORDER

Service connection for COPD is denied.

Service connection for bronchitis is denied.




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


